

115 HR 5703 IH: To provide for the conveyance by the Secretary of the Army of certain property located in Cheatham County, Tennessee.
U.S. House of Representatives
2018-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5703IN THE HOUSE OF REPRESENTATIVESMay 8, 2018Mr. Cooper (for himself and Mr. Duncan of Tennessee) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo provide for the conveyance by the Secretary of the Army of certain property located in Cheatham
			 County, Tennessee.
	
		1.Conveyance
 (a)Conveyance authorizedThe Secretary of the Army may convey to the Cheatham County, Tennessee (in this section referred to as the Grantee), all right, title, and interest of the United States in and to real property in Cheatham County, Tennessee, consisting of approximately 9.19 acres identified as portions of tracts E–514–1, E–514–2, E–518–1, E–518–2, E–519–1, E–537–1 and E–538, all being part of the Cheatham Lock and Dam project at CRM 158.5, including any improvements thereon (in this section referred to as the Project).
 (b)DeedThe conveyance of property under this section shall be accomplished using a quitclaim deed and upon such terms and conditions as the Secretary determines appropriate to protect the interests of the United States, to include retaining the right to inundate with water any land transferred under this section.
 (c)Administrative expensesThe Grantee shall be responsible for the payment of administrative expenses associated with the conveyance of property under this section in accordance with section 2695 of title 10, United States Code.
 (d)ConsiderationThe Grantee shall pay to the Secretary an amount that is not less than the fair market value of the land conveyed under this section, as determined by the Secretary.
 (e)Subject to existing easements and other interestsThe conveyance of property under this section shall be subject to all existing easements, rights-of-way, and leases that are in effect as of the date of the transfer.
 (f)LiabilityThe Grantee shall hold the United States harmless from any and all liability with respect to activities carried out on the property on or after the date of the conveyance, to include any damage to property or improvements thereon caused by operation of the Project.
 (g)Applicability of real property screening provisionsSection 2696 of title 10, United States Code, shall not apply to the conveyance of property under this section.
 (h)Survey To obtain legal descriptionThe exact acreage and legal description of the property shall be determined by a survey that is satisfactory to the Secretary.
			